ORDER
PER CURIAM.
Deangelo Thomas (hereinafter, “Appellant”) appeals from a conviction finding him guilty of robbery in the first degree pursuant to Section 569.020 RSMo (2000)1 and armed criminal action pursuant to Section 571.015. Appellant was sentenced to concurrent terms of twenty-five years imprisonment. Appellant alleges the trial court erred by: 1) overruling his trial counsel’s objection to the prosecutor wearing a gold crown during closing argument; 2) overruling his trial counsel’s objection to the testimony of a police detective; and 3) sustaining the State’s objection to a question during voir dire. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the trial court did not plainly err or *541abuse its discretion. State v. Varvera, 897 S.W.2d 198, 201 (Mo.App. S.D.1995); State v. Gola, 870 S.W.2d 861, 867 (Mo.App. W.D.1993); State v. Woltering, 810 S.W.2d 584 (Mo.App. E.D.1991). An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).

. All further statutory references are to RSMo (2000).